Citation Nr: 0715771	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to January 
1981.
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefit sought 
on appeal.  

In November 2003 the Board reopened the veteran's claim and 
remanded the matter for additional development.  Due to 
noncompliance with the November 2003 remand, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran seeks service connection for a back condition.  
In November 2003, the Board found that new and material 
evidence had been presented as to the veteran's claim, and 
reopened the matter of service connection.  The case was then 
remanded, in part, to ensure that all notification and 
development action required by the VCAA and its implementing 
regulations was completed.  In particular, the RO was 
directed to ensure that the veteran was notified as to what 
evidence is needed to support the claim, what evidence VA 
will develop, and what evidence the veteran must furnish.  

In response to the remand, in April 2004 the RO sent the 
veteran VCAA notice.  This letter is insufficient. The 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The April 2004 letter is deficient because it does not inform 
the veteran as to what evidence is needed to support his 
claim for service connection for a back condition. Rather, 
the letter directs the veteran to submit new and material 
evidence so that his claim may be considered, and explains 
what constitutes new and material evidence.  The November 
2003 remand reopened the veteran's claim; he is no longer 
required to submit new and material evidence and he must be 
informed of the requirements for service connection.  The 
September 2006 Supplemental Statement of the Case similarly 
does not inform the veteran of the requirements for service 
connection.  Also of note, although not included in the 
November 2003 remand instructions, the VCAA letter must ask 
the claimant to submit any pertinent evidence in his 
possession.  The April 2004 letter is deficient in this 
regard as well.  

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  Also, during the pendency 
of this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required.  

A remand is additionally required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of his disability. In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the veteran has a current diagnosis of chronic low back 
pain with herniated disk, as documented most recently in an 
October 2004 VAMC treatment note.  Service medical records 
show complaints of low back pain in March and October 1980, 
and a possible slipped disc and mild scoliosis in October 
1980.  However, the nexus opinions associated with the file 
are nebulous.  In March 2000 a VAMC provider found a 
"possible service related injury to low back."  Similarly, 
a June 2001 VA examiner found, "[b]ased upon his history as 
well as the medical evidence of record, I think that this 
claim represents a possibility. However, I cannot say that it 
reaches the standard of as likely as not a reasonable medical 
certainty without resorting to some degree of conjecture and 
speculation."  Moreover, the October 2004 VAMC treatment 
note references a 1990 back injury, and there is other 
evidence, particularly records of Panter Chiropractic Clinic, 
about a car accident that occurred in 2001.  The effect of 
these injuries on the veteran's back condition currently, 
and/or prior to the events, is not known.  The medical 
evidence must be reconciled in order to properly adjudicate 
the veteran's claim.

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim, 
and a request that the veteran submit any 
pertinent evidence in his possession.

Provide the veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his current back condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, the 
June 2001 VA examination report, and the 
March 2000 VAMC treatment note as 
described above, and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current back condition had 
its onset during service or is in any 
other way causally related to his active 
service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file must be made 
available to the examiner.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



